DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2021 has been entered.

Response to Arguments

Applicant’s response from 6/21/2021 is acknowledged.  Applicant has amended the claims and made arguments against the claims as amended.  In view of Applicant’s claim amendments modified rejections have been made below, which now render Applicant’s arguments moot.

Claim Rejections - 35 USC § 112
(new)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, 11, 13, 23 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has amended claim 1 as follows, which raises two separate instances of new matter:

    PNG
    media_image1.png
    335
    670
    media_image1.png
    Greyscale

First, with respect to the amendment deleting “agitation and associated symptoms thereof” in dementia or a neurodegenerative disorder, and listing new associated symptoms, Applicant has cited to support in paragraph [0030] from the Specification. (Response from 6/21/2021, p. 4).  
Paragraph [0030] is reproduced for the record:
[0030] As used herein, the term "agitation" refers to agitation and symptoms of agitation in dementia and/or a neurodegenerative condition and associated symptoms thereof including personality changes, general emotional distress (rapid changes in mood, irritability, and outbursts), anxiety, depression, delusions (firmly held belief in things that are not real), hallucinations (seeing, hearing or feeling things that are not there), excessive motor activity (e.g., pacing, constant movement, rocking, gesturing, pointing fingers, restlessness, performing repetitious mannerisms), checking and rechecking doors or appliances, tearing tissues, uncharacteristic cursing or threatening language. The behavior associated with agitation could be persistent or frequently recurrent for a minimum of two weeks and represents a change from the patient's usual behavior. Further symptoms associated with agitation in dementia and/or a neurodegenerative condition include but are not limited to: delirium, psychosis, cognitive decline, sleep disturbances, insomnia, sundowning, aggression, combativeness, lability of mood, anger, pain, akathysia, compulsions, obsessivity, and urinary incontinence. Other symptoms associated with agitation in dementia and/or a neurodegenerative condition include but are not limited to: verbal aggression (e.g. yelling, speaking in an excessively loud voice, using profanity, screaming, shouting); physical aggression (e.g. grabbing, shoving, pushing, resisting, hitting others, kicking objects or people, scratching, biting, throwing objects, hitting self, slamming doors, tearing things, and destroying property); and significant impairment in one or more of the following: interpersonal relationships, other aspects of social functioning, ability to perform or participate in daily living activities. (Alexopoulos et al. 1998; Gareri 2014; Rose et al. 

As can be seen from it, the cited symptoms, per the Specification, are only symptoms of agitation.  Accordingly, Applicant amending agitation out of the claims has introduced an amendment, which is far broader than the original disclosure, because these symptoms are symptoms of not only agitation, but also of a myriad of other diseases or conditions, which have nothing or little to do with agitation.  To take “impairment of personality relationships”, as a non-limiting example, this impairment can result not only from agitation, but also from conditions, which have nothing to do it, i.e. virility, autism spectrum disorder, bad upbringing manners, etc., and although they can be in a patient with dementia or a neurodegenerative disorder, they are not associated at all with agitation per se.  Thus, Applicant has introduced new matter into the claims, because there is no doubt, based on paragraph [0030], that the only support in the specification is within the definition of “agitation” and symptoms of agitation in dementia and/or a neurodegenerative condition.  Impairment to perform to participate in daily living activities may, as another non-limiting example, be a symptom of not only agitation, but also physical disability, etc.  Thus, while some of the cited symptoms in the amended claim 1 are much more closely tethered to and even synonymous to agitation, or a symptom of agitation, others are far from co-extensive, much broader, and potential symptoms of multiple other root causes.
Second, Applicant has also amended claim 1 with a negative proviso limitation, as follows: “provided that the pharmaceutical composition does not contain a flavone”.  Applicant’s response does not cite for any support in the specification for this proviso, and the Examiner herself was unable to find any either.  Any neqative limitation or exclusionary proviso must have basis in the original disclosure. See Ex parte Graselli, 231 USPQ 393 (Bd. App. 1983), aff'd mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 USC 112, first paragraph as failing to comply with the written description requirement. See MPEP § 2163- § 2163.07(b) for a discussion of the written description requirement of 35 USC 112, first paragraph.
In the interest of compact prosecution, and consistent with Applicant’s specification and claim amendments, the Examiner has accordingly interpreted the claims with what appears to be the only reasonable interpretation as follows:

    PNG
    media_image2.png
    337
    667
    media_image2.png
    Greyscale

i.e., by inserting in line 2, after “one or more symptoms associated with” –agitation in-, and by deleting in lines 11 and 12 the proviso “provided that the pharmaceutical composition does not contain a flavone”.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 11, 13, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable WO 2014/145156 A2 to Nebuloni et al. (“Nebuloni”, of record), and further in view of WO 2011/062614 A1 Lederman et al. (“Lederman”, of record), Verma et al., Contribution of PTSD/POW history to behavioral disturbances in dementia, International Journal of Geriatric Psychiatry, 2001; 16- 356-360 (“Verma”), WO 99/18937 A1 to Kleinbart (“Kleinbart”, of record), WO 2014/071134 A1 to Ye (“Ye”, of record) and Sura et al., Prevalence and Determinants of Anticholinergic Medication Use in Elderly Dementia Patients, Drugs Aging (2013) 30:837-844 (“Sura”, of record).
Claim interpretation
The Examiner incorporates by reference her interpretation of Applicant’s claims from the 35 U.S.C. 112(a) paragraph above.
Rejection
Applicant’s independent Claim 1 is directed to: “A method for treating or preventing agitation and associated symptoms thereof in dementia and neurodegenerative conditions, comprising administering to a subject in need or at risk thereof, a pharmaceutical composition comprising a therapeutically effective amount of cyclobenzaprine and a pharmaceutically acceptable carrier.”
Applicant’s specification defines “agitation” and “symptoms of agitation” as follows:
[0030] As used herein, the term "agitation" refers to agitation and symptoms of agitation in dementia and/or a neurodegenerative condition and associated symptoms thereof including personality changes, general emotional distress (rapid changes in mood, irritability, and outbursts), anxiety, depression, delusions (firmly held belief in things that are not real), hallucinations (seeing, hearing or feeling things that are not there), excessive motor activity (e.g., pacing, constant movement, rocking, gesturing, pointing fingers, restlessness, performing repetitious mannerisms), checking and rechecking doors or appliances, tearing tissues, uncharacteristic cursing or threatening language. The behavior associated with agitation could be persistent or frequently recurrent for a minimum of two weeks and represents a change from the patient's usual behavior. Further symptoms associated with agitation in dementia and/or a neurodegenerative condition include but are not limited to: delirium, psychosis, cognitive decline, sleep disturbances, insomnia, sundowning, aggression, combativeness, lability of mood, anger, pain, akathysia, compulsions, obsessivity, and urinary incontinence. Other symptoms associated with agitation in dementia and/or a neurodegenerative condition include but are not limited to: verbal aggression (e.g. yelling, speaking in an excessively loud voice, using profanity, screaming, shouting); physical aggression (e.g. grabbing, shoving, pushing, resisting, hitting others, kicking objects or people, scratching, biting, throwing objects, hitting self, slamming doors, tearing things, and destroying property); and significant impairment in one or more of the following: interpersonal relationships, other aspects of social functioning, ability to perform or participate in daily living activities. (Alexopoulos et al. 1998; Gareri 2014; Rose et al. 2015; Shneider et al. 2005, Alzheimer's Association 2004). 

(emphasis added)
Cyclobenzaprine is well known in the art for treating a number of conditions of “agitation and associated symptoms”, as per [0030] above, such as disclosed in Nebuloni, and many other cumulative references.  Nebuloni relates to eutectic compositions of cyclobenzaprine.  (Abstract).  It discloses that cyclobenzaprine is known for treating post-traumatic stress disorder (PTSD), generalized anxiety disorder, depression, for improving the quality of sleep, as a sleep deepener, and for treating sleep disturbances, and in particular ones caused by stress or anxiety.  ([0003]).  Methods of administering include buccal tablets, lozenges, sublingual absorption, etc. (0162]).  
Applicant’s currently recited symptoms of agitation have now removed from the claim language the bolded language from the specification.  But this does not, per se, remove Nebuloni as a reference, because “agitation” broadly, to include its symptoms, are a part and parcel of PTSD, GAD and depression, such as evidenced, for instance, by Lederman. 
Lederman relates to methods and compositions for treating symptoms associated with post-traumatic stress disorder and one or more of its symptoms using cyclobenzaprine. (Abstract, p. 4, ll. 8-12). Lederman outlines the non-sleep disturbance symptoms associated with PTSD, include, inter alia: illusions, hallucinations, intense psychological distress and psychological reactivity at exposure to cues of a traumatic event, irritability or outburst of anger, hypervigilance, exaggerated startle response, persistent symptoms of increased arousal as indicated by the following: irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response.  These overlap with (e.g. hallucinations, anger), or synonymously describe claimed symptoms by Applicant, e.g. intense psychological distress and psychological reactivity at exposure to cues of a traumatic event and exaggerated startle response and irritability or outburst of anger are aspects of rapid changes of irritability and outbursts, as well as of impairment to perform in daily living activities and in social functioning.  It also further overlaps, per Applicant’s specification, para [0030] with symptoms of agitation.
Verma further explicitly uses the word “agitation” to description of PTSD, to specifically include PTSD patients who are further diagnosed with dementia.  (Abstract).  The patients further showed physical aggression and verbal threats- symptoms (of aggression) according to Applicant’s claim 1. (p. 357, col. 2).
Administration in Nebuloni can be daily, which the skilled artisan would know to include once daily. ([0163]).  Nebuloni specifically discloses that doses and dosing regiments can be determined by one of skill in the art according to the needs of the subject to be treated.  Based on that, the skilled art would know and be motivated to optimize the specific dose and units with which it is administered.
Moreover, the doses of cyclobenzaprine are well known in the art.  Kleinbart discloses that cyclobenzaprine is sold as a 10 mg, and that a new 5 mg dosage form was required for a commercial formulation.  (p. 1, ll. 5-11).  The cyclobenzaprine can be present in a 5-10 mg quantity. (p. 2, l. 15).
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the teachings of Nebuloni and Kleinbart in order to provide a composition with specific amounts and units of the drug.  The skilled artisan would have been motivated to do so in order to be adjust the dose and its mode of administration for the particular condition being treated.
Accordingly, based on Nebuloni alone, as cyclobenzaprine is disclosed for treating multiple aspects of agitation, and /or further in view of Lederman and Verma and Kleinbart, it would have been obvious to treat or prevent one or more symptoms associated with (agitation in) in dementia and neurodegenerative conditions with cyclobenzaprine, as claimed by Applicant.  The skilled artisan would have been motivated to do so because cyclobenzaprine is disclosed in the art for treating agitation and various symptoms thereof, as disclosed in the combined teachings of Nebuloni, Lederman and Verma, and further because the dose of cyclobenzaprine has been optimized, as disclosed by Kleinbart.  
Further motivation to do so is found in view of additional prior art as well.
Ye relates to treatment of diseases and conditions related to BDNF and TrkB activity, such as Alzheimer’s disease, Parkinson’s disease, dementia, anxiety disorders, depression, sleep disorders, posttraumatic stress disorder with 7,8-dihydroxy flavone and 7,8-substituted flavone derivatives alone, (Abstract, p. 31, l. 33- p. 32, l. 1, p. 36, l. 32-p. 38, l. 18, p. 39, l. 10-p. 40, l. 2, p. 40, ll. 4-16) or in combination with additional compounds such as cyclobenzaprine. (p. 30, l. 26).
Thus, one rationale to combine the teachings of Nebuloni and Ye with a reasonable expectation of success is because drug combinations with cyclobenzaprine are already disclosed in the art for treating Alzheimer’s disease, Parkinson’s disease, dementia, anxiety disorders, depression, sleep disorders and posttraumatic stress disorder.
Another rationale can also be found in view of Sura.  Sura discloses that elderly people with dementia suffer from multiple chronic conditions, which lead to polypharmy, to include from anticholinergic drugs.  Per Sura, the objectives of the study were to determine the prevalence and predictors of anticholinergic drugs use in elderly dementia patients. (p. 837).  Sura discloses cyclobenzaprine to be one of the most common anticholinergic drugs of use in elderly dementia patients in the USA. (Table 2).
Thus, another rationale to combine the teachings of Nebuloni and Ye with a reasonable expectation of success is because cyclobenzaprine is already a prescribed drug in dementia patients, which provides motivation to continue, as well as extend its prescription in this patient population for its various treatment effects on agitation and associated symptoms thereof, such as anxiety, depression and sleep disorders.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627